t c memo united_states tax_court kugene w alpern petitioner v commissioner of internal revenue respondent docket no filed date fugene w alpern pro_se gregory j stull for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent ’ the issues for determination are whether the tax_court lacks jurisdiction in this case because of an automatic_stay pursuant to u s c sec_362 whether petitioner must include individual_retirement_account ira_distributions of dollar_figure in gross_income for the taxable_year and petitioner’s correct filing_status for the taxable_year the stipulations of fact the supplemental stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in morton grove illinois petitioner has degrees in pharmacy and chemistry from the university of michigan petitioner has worked in the chemistry pharmaceutical and computer consulting fields petitioner married phyllis alpern in and has three sons from the marriage phyllis alpern ceased living with petitioner on date and they were divorced on date pursuant to a judgment for dissolution of marriage of the circuit_court of cook county illinois county department domestic relations division circuit_court petitioner disputes the respondent concedes that petitioner correctly excluded his social_security_benefits from gross_income in the judgment for dissolution of marriage incorporated by reference a related memorandum order which the circuit_court continued validity of the divorce judgment and contends that he is still married to phyllis alpern on date petitioner filed a voluntary petition in bankruptcy under chapter of the u s bankruptcy code in the u s bankruptcy court for the northern district of illinois fastern division bankruptcy court case no 93-b-07643 the bankruptcy court entered an order discharging the debtor in this case on date by order dated date the bankruptcy court granted petitioner’s motion to convert the case to a chapter proceeding under the bankruptcy code an order of discharge of debtor under the chapter proceeding was entered on date by the bankruptcy court in petitioner received ira_distributions of dollar_figure from fidelity service co fidelity though petitioner reported total ira_distributions of dollar_figure on line 15a of his federal_income_tax return he reported only dollar_figure as the taxable_amount of his ira_distributions for on line 15b of his return in addition petitioner did not attach a form_8606 nondeductible iras contributions distributions and basis to continued had previously entered in the case on date fidelity reported two separate ira_distributions for the taxable_year to the internal_revenue_service on forms 1099-r statements for recipients of distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc in the amounts of dollar_figure and dollar_figure his federal_income_tax return a form which is required for reporting the receipt of ira_distributions in a notice_of_deficiency respondent determined that all the ira_distributions from fidelity for the taxable_year were includable in gross_income and therefore included an additional dollar_figure of ira_distributions from fidelity in petitioner’s gross_income tax_court jurisdiction first petitioner contends that the order of discharge of debtor which was entered in case no 93-b-7643 on date is void ab initio because of fraud on the part of the bankruptcy court therefore he asserts that the bankruptcy petition is still pending and that the provisions of u s c sec_362 are applicable petitioner specifically alleges that the judge in the bankruptcy proceedings received a bribe of at least dollar_figure petitioner contends that any order issued by the judge in case no 93-b-7643 is therefore void for fraud this court is a court of limited jurisdiction and may exercise its jurisdiction only to the extent authorized by congress see sec_7442 320_us_418 85_tc_527 this includes federal income estate_and_gift_taxes which are subject_to the deficiency_notice requirements of sec_6212 and sec_6213 because this court is a court of limited jurisdiction petitioner’s fraud argument is misplaced the court lacks jurisdiction to review or set_aside the order of discharge entered by the bankruptcy court therefore petitioner’s contention that the bankruptcy discharge is void because of fraud on the court is not proper subject matter for our decision we accordingly reject petitioner’s contention that the property of the estate is still under the consideration of the bankruptcy court and the order of discharge of debtor dated date has no force and effect according to petitioner’s contentions the automatic_stay of tax_court proceedings under u s c sec_362 was still in effect when he filed the tax_court petition his petition is premature and the tax_court lacks jurisdiction to determine petitioner’s tax_liability for the year in issue sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency see sec_6213 an exception to the normal 90-day filing period arises where the taxpayer has filed a petition for relief under the bankruptcy code in particular u s c sec_362 provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of-- the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor in short the filing of a bankruptcy petition invokes the automatic_stay that precludes the commencement or continuation of proceedings in this court see 97_tc_544 the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied while we do not have subject matter jurisdiction to determine whether a tax_deficiency has been discharged in a bankruptcy proceeding it is clear that we do have jurisdiction to determine whether we lack jurisdiction because of the continuance of an automatic_stay see 95_tc_655 if the stay pursuant to u s c sec_362 had been in effect on date the date on which petitioner filed a petition the tax_court would not have jurisdiction the record however reflects that the order of discharge of debtor was entered by the bankruptcy court on date and terminated the stay pursuant to u s c sec_362 c c petitioner’s contention that the automatic_stay continues until the property is no longer property of the bankruptcy_estate at which time the bankruptcy proceeding is completely closed is based on u s c sec_362 however the proceedings before us fall under u s c sec_362 c c wherein the stay of any other act is lifted upon order of discharge in a chapter bankruptcy proceeding the proceeding before us is not an act against the property of the bankruptcy_estate per u s c sec_362 see 65_f3d_127 9th cir we therefore find that the automatic_stay ended with the entry of the date order of discharge of debtor since petitioner filed his petition with this court on date we hold that we have jurisdiction to adjudicate petitioner’s federal tax_liability for the year in issue individual_retirement_account respondent determined that petitioner received taxable_distributions from his ira during the year in issue of dollar_figure and that petitioner failed to include dollar_figure of that amount in gross_income for the taxable_year petitioner contends that he is entitled to exclude from gross_income dollar_figure of the ira distribution on the grounds that he had a basis in the ira contributions sec_408 provides generally that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 the term individual_retirement_plan includes an ira sec_7701 a a for this purpose all ira’s are treated as one contract all distributions during any taxable_year are treated as one distribution and the value of the contract the income_on_the_contract and the investment_in_the_contract are computed as of ‘ though petitioner failed to include dollar_figure of ira_distributions in gross_income on his federal_income_tax return respondent determined in the notice_of_deficiency that the correct amount includable in gross_income for the taxable_year was dollar_figure the close of the calendar_year in which the taxable_year begins see sec_408 generally a taxpayer is allowed a basis in ira contributions to the extent the contributions are considered an investment_in_the_contract sec_408 sec_72 defines generally investment_in_the_contract as being the consideration paid for the contract less amounts previously received under the contract that are excludable from gross_income thus nondeductible_contributions a taxpayer has made to a retirement_plan may be excluded from gross_income when such distributions are made see 108_tc_54 in addition form_8606 must be attached to the return for reporting the receipt of ira_distributions if the taxpayer made any nondeductible_ira_contributions before or during the taxable_year the derivation and computation of the amounts reported on the forms 1099-r by fidelity are not in dispute the only question is whether these amounts are includable in petitioner's gross_income at trial petitioner testified that he did not remember how he calculated the excluded portion of his ira or whether any portion of the ira_distributions was from nondeductible_ira_contributions in addition petitioner failed to produce any_tax records which would have established nondeductible_ira_contributions during or before the taxable_year in sum the record is devoid of any evidence regarding petitioner’s alleged nondeductible_ira_contributions except for petitioner's brief self-serving testimony we are not required to accept a taxpayer's self-serving unverified and undocumented testimony and we decline to do so here see 87_tc_74 petitioner failed to establish that he was entitled to exclude the dollar_figure portion of his ira_distributions for from gross_income for the taxable_year in issue respondent is sustained on this issue filing_status petitioner contends that his correct filing_status for the taxable_year is married_filing_separately respondent contends that petitioner’s correct filing_status for is single because petitioner and his wife were divorced on date as evidenced by the judgment for dissolution of marriage and petitioner was unmarried during the year in issue as with the bankruptcy order discussed above petitioner contends that the divorce judgment of the circuit_court was obtained by fraud and is also void ab initio petitioner claims that the fraud perpetrated in the circuit_court included the failure of phyllis alpern to file a valid petition in the divorce proceeding as stated above this court is a court of limited jurisdiction petitioner seeks a remedy to set_aside the judgment for dissolution of marriage which cannot be properly addressed in this forum particularly in the area of family law we must rely on the premise that ‘ the whole subject of the domestic relations of husband and wife parent and child belongs to the laws of the states and not to the laws of the united states’ 280_us_379 quot136_us_586 therefore we have long recognized that marital status for tax purposes generally is governed by local law see 64_tc_552 affd per curiam 550_f2d_1201 9th cir consequently we decline to disregard the divorce judgment or treat it as a nullity in this case petitioner merely alleges that the divorce was not final and has introduced no evidence to support that allegation we find that petitioner and phyllis alpern were divorced as of date and that petitioner was unmarried during the year in issue petitioner’s correct filing_status for is single respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
